NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0907-18T3

ROBERT J. TRIFFIN,

          Plaintiff-Appellant,

v.

GREGG GEORGE RALSTON,

          Defendant-Respondent,

and

DAVID KLINGER,

     Defendant.
____________________________

                    Argued November 13, 2019 – Decided December 9, 2019

                    Before Judges Fisher and Accurso.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Camden County, Docket No. DC-004943-18.

                    Robert J. Triffin, appellant, argued the cause pro se.

                    Respondent has not filed a brief.

PER CURIAM
      Appellant having filed a request to withdraw his appeal with prejudice and

without costs to any party, the appeal is hereby dismissed.




                                                                        A-0907-18T3
                                       2